DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations to thickness of the edge structure being less than the thickness of the honeycomb structure is not described in the original specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al. (US 5161945).
	Regarding claim 1, Clevenger et al. discloses a gasket Fig. 7 comprising: an edge structure 110; and a honeycomb structure 96 surrounded by the edge structure.  However, Clevenger et al. fails to explicitly disclose that the material of the edge structure is an elastomeric material.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide any suitable material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 2, Clevenger et al. as modified discloses wherein the edge structure 110 comprises an I-beam structure extending along a circumference of the gasket.
	Regarding claim 4, Clevenger et al. as modified discloses wherein the edge structure 110 has a width greater than a thickness of the honeycomb structure 96 and a thickness less than the thickness of the honeycomb structure. 	Regarding claim 5, Clevenger et al. as modified discloses wherein the edge structure 110 comprises an I beam body that extends along an entire outer boundary of the gasket 96. 	Regarding claims 6 and 7, Clevenger et al. as modified discloses wherein the I beam body 110 has an outer surface has a width and a thickness less than the width, but fails to explicitly disclose the shape of a right angle.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the body according to the application in which  the device is being placed and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 8, Clevenger et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein a relative ratio of W to T is greater than 2:1 and less than 100:1.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the relative ratio of W to T to any number of ranges (i.e. greater than 2:1 and less than 100:1) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 	Regarding claim 11, Clevenger et al. as modified discloses wherein the honeycomb structure 96 has a uniform thickness but fails to explicitly disclose the shape of the penetration, nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the penetrations to accommodate various shapes of the member received therein and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 	Regarding claim 12, Clevenger et al. as modified discloses wherein the honeycomb structure 96 has a thickness that is less than a width of the edge structure 110 capable of being disposed within a gap in a complex electrical assembly. 	Regarding claim 13, Clevenger et al. as modified discloses wherein the honeycomb structure 96 has a thickness that is less than a thickness of the edge structure 110.


Claims 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al. in view of Boyd et al. (US 2016/0017999).
 	Regarding claims 14 and 15, Clevenger et al. discloses the invention as claimed above but fails to explicitly disclose wherein the edge structure the honeycomb structure surrounded by the edge structure are part of the gasket.  Boyd et al., a gasket 10 Fig. 2A comprising a honeycomb structure 12a surrounded by an edge structure 14a as a part of the gasket.  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to provide the gasket of Clevenger et al. with an edge structure as a part of the gasket as taught by Boyd et al. in order to create a good environmental seal between the two pieces that generate the compression on the gasket (Para. 0068 of Boyd et al.)
 	Regarding claims 16-18, Clevenger et al. as modified discloses wherein the edge structure (14A of Boyd et al.) the honeycomb structure 96 surrounded by the edge structure 110 are part of the gasket and are formed using a molding process (Para. 0032 of Boyd et al.). 
 	Regarding claim 20, Clevenger et al. as modified discloses the use of a penetration 100, but fails to explicitly disclose the molding process the gasket is produced thereby.  Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al. in view of Boyd et al. and further in view of Escamilla (US 9889552).
 	Regarding claim 19, Clevenger et al. and Boyd et al. disclose the invention as claimed above but fail to explicitly disclose the use of a plurality of buttons on the edge structure.  Escamilla discloses the use of buttons 128 Fig. 3 on a circumference of an edge structure.  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to provide the edge structure of Clevenger et al. with a plurality of buttons as taught by Escamilla in order to secure the gasket and prevent the gasket from sliding. (Col. 5, Ln. 53-55 of Escamilla).

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. Applicant argues that the Clevenger reference gasket is only intended for a harsh environment and would not be obvious to modify the material.  This is not persuasive since the Clevenger reference does not specify the use of only metal, the Clevenger reference only mentions metal with respect to the prior art.  Clevenger further discloses the use of a radiant heat shield member against severe high-temperature, suggesting a variety of materials could be used to within the assembly. (Also, see Para. 6, Ln. 44-47). 
Applicant argues that the ring member 110 of Clevenger does not form an I-beam structure.  This is not persuasive, since as a whole (i.e. ring member and honeycomb structure) the seal structure forms an I-beam shape similar to the present application whole structure.
 	Applicant argues that the Clevenger reference does not disclose an elastomeric edge structure comprises a flat portion having a width greater than a thickness of the honeycomb structure and a thickness less than the thickness of the honeycomb structure.  This is not persuasive, since the Clevenger reference shows an edge structure 110 having a flat portion in axial direction having a width greater than a thickness of the honeycomb structure 96 and a thickness in the radial direction less than the thickness of the honeycomb structure.
 	Applicant further argues that Clevenger reference fails to disclose the claimed right angle, stating Clevenger is directed to a specialized gasket for an extreme and harsh environment, which has no possible application for a right angle because it is annular and is used in a turbine generator seal, which must also be annular.  This is not persuasive since as discussed above a change in shape would amount to known expedients, which would have been obvious to one of ordinary skill in the art.  Furthermore, Clevenger's shape is merely the shape in which the application is being applied; in no way would a change in shape destroy the Clevenger reference and or make it inoperable.
 	Applicant further argues that the seal of Clevenger would not be considered by a person of skill in the art for a complex electrical assembly, because it is in an unrelated field.  This is not persuasive, since the subject field is sealing mechanisms using honeycomb structures, thus Clevenger is consider to be in a related field.  Furthermore, penetrations of Clevenger are capable of having structures pass therethrough.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that both Clevenger and Boyd teach away from such a combination, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Clevenger discloses a seal for sealing gaps between equipment having a honeycomb core with an adjacent edge structure.  Boyd, a gasket seal between two parts having a mating surfaces for placement of the gasket therebetween, teaches a honeycomb structure 12a surrounded by an edge structure 14a as a part of the gasket.  It is this teaching that is being applied to Clevenger.  Both Clevenger and Boyd relate to gasket sealing between a first surface and a second surface, and is considered appropriate for combining since they both relate to similar means of sealing between members, particularly since they both use honeycomb structures as a part of the gasket.

 	Applicant further argues that the Escamilla reference does not disclose buttons extending outside of a circumference of the edge structure.  The Examiner disagrees.  The Escamilla reference shows a grip surface (buttons according to Examiner) that may include a number of different structures, such as, rubber, silicone, plastic gasket or O-ring or the like, configured to secure the gasket to an assembly.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENE G BYRD/Primary Examiner, Art Unit 3675